IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
WILLIE MCKINNON,

              Petitioner,

v.                                                     Case No. 5D17-985

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed May 12, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Willie McKinnon, Malone, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and     Kaylee Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the August 26, 2015,

order denying postconviction motion filed in Case No. 2010-CF-1913-B, in the Circuit

Court in and for Osceola County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, TORPY, and EVANDER, JJ., concur.